 



Exhibit 10.01
     (INTUIT LOGO) [f14990f1499000.gif]
RELOCATION POLICY
EXECUTIVE
 

               EXECUTIVE   November 2005               

 



--------------------------------------------------------------------------------



 



Congratulations on your upcoming relocation with Intuit.
Although this is an exciting time, Intuit recognizes the disruption a move can
cause. Moving in today’s environment is much more complex and demanding than
ever before.
There are numerous personal issues to be considered. Recognizing this, Intuit
has engaged Plus Relocation Services, Inc. to assist you with your relocation
needs. Upon receipt of your signed offer letter and the Repayment Agreement,
Intuit will contact PLUS of your approved relocation. PLUS will in turn contact
you within 24 hours of this notification. A PLUS Personal Move Manager will also
outline the information PLUS needs from you to ensure a smooth process for your
move.
We urge you to become fully involved in your move and work closely with the
professionals Intuit has made available to you. Planning your move with a clear
understanding of Intuit’s relocation policy by reading these guidelines will
also help to avoid unpleasant surprises such as non-reimbursable costs.
The most successful moves are those that are well planned. Therefore, it is
important for you to form a partnership with Intuit and PLUS in this process.
Best wishes for a successful relocation!
 

               EXECUTIVE   November 2005               

 



--------------------------------------------------------------------------------



 



RELOCATION REPAYMENT AGREEMENT
Intuit’s relocation program is designed to help you have a smooth transition to
your new location. The program reimburses you for many living, travel and most
moving expenses associated with your relocation, as well as assisting with
certain estimated tax liabilities.
Eligibility for relocation assistance under the executive relocation policy
requires the following:

  ¨   You are a director or officer new hire, or a director or officer
transferring locations at Intuit’s request.     ¨   The distance between your
new work location and your current residence is fifty (50) miles further than
the distance between your current residence and the old work location.     ¨  
All relocation expenses must be incurred and submitted for reimbursement within
one (1) year from the effective date of your move/transfer.

Moving an employee requires a substantial investment on Intuit’s part.
Therefore, if you voluntarily resign from Intuit within one (1) year of your
transfer date or during your relocation, no further relocation benefits,
including reimbursements, will be paid to you and you will be required to
reimburse Intuit for the cost of the relocation per the terms and conditions
outlined in your Relocation Repayment Agreement. Please sign and return this
Agreement to Intuit, as benefits will not be processed without this being
completed.
 

               EXECUTIVE   November 2005               

 



--------------------------------------------------------------------------------



 



TAX INFORMATION
Tax Classification of Expenses
Intuit follows strict Federal guidelines for reporting expenses associated with
an employee’s relocation. All relocation reimbursements provided to you will be
categorized into two classes: (1) expenses which are not classified as
compensation and not subject to withholding taxes, and (2) expenses which are
reportable as compensation and subject to withholding taxes. Examples of
expenses in each category are provided below:
Category 1 (not necessary to report as income on W-2)

  ¨   The cost of shipment and 30 day storage of your household goods.   ¨  
Most travel & lodging expenses relating to reporting to new location.

Category 2 (expenses which must be reported as income on W-2 and taxes paid)

  ¨   Storage over 30 days     ¨   Home Finding Trip ( including travel ,
lodging and meals )     ¨   Temporary living     ¨   All meals during your final
move en route to your new home     ¨   All other relocation reimbursements,
including lump sum relocation allowances and some direct reimbursement of
expenses for selling and/or purchasing a home

Expenses in Category 1 will not be included in wages.
Expenses in Category 2 must be reported as income and included in taxable wages
on your annual W-2 Form. Category 2 expenses are subject to withholding taxes
(Federal, Social Security, Medicare, state and local taxes, as appropriate).
These withholding tax obligations in Category 2 expenses will be paid by Intuit
utilizing the “gross-up” method, except for the relocation allowance, which will
have taxes withheld at time of payment. The gross-up method pays additional
taxes to the taxing authorities intended to minimize the tax burden associated
with these expenses when they are reported as income to you. For example,
combined income of spouse and other additional income can have an impact on your
personal tax rates and Intuit does not take those personal tax factors into
consideration.
If certain moving expenses are incurred which are paid personally by the
employee and are not reimbursed by the Company, the employee may be entitled, if
all other guidelines are met, to claim these expenses as deductible moving
expenses on their personal income tax return. It is the employee’s
responsibility to understand the applicable tax laws and to substantiate any
deduction claimed on their income tax return. For further reference, IRS
Publication 521 is a helpful guide to the tax treatment of moving expenses.
 

               EXECUTIVE   November 2005               

 



--------------------------------------------------------------------------------



 



TAX INFORMATION (continued)
Record-Keeping and Gross-Up Procedures
You must retain copies of receipts and statements of expenses incurred in
connection with your relocation. It is your responsibility to substantiate
relocation expense claims submitted to Intuit.
The gross-up allowance for Federal, State, Local, Social Security and Medicare
tax liabilities will be coordinated by PLUS. The additional withholding tax that
is paid will be reported by Intuit on your W-2. This gross up allowance will be
calculated throughout the year and you will be notified of the results of the
gross up calculation at the end of the year.
Processing of Expenditures
Relocation expenses and normal business expenses should not be combined on a
single expense report. Relocation expenses must be processed through PLUS.
Business expense reimbursement is processed separately by Intuit. Any business
expenses will be governed by the published guidelines in effect for Intuit
business travel.
 

               EXECUTIVE   November 2005               

 



--------------------------------------------------------------------------------



 



FINDING YOUR NEW HOME
Home Finding Trip / Rental Assistance
Intuit offers home finding or rental assistance, at no cost to the employee,
through PLUS. PLUS specializes in helping transferees locate the property and
neighborhood that best meets the employee’s needs. If the employee wishes to use
this service, your consultant will be able to explain the program.
Reimbursement of expenses for your home/apartment search will be provided for
the employee and spouse/partner for two round-trip visits to the new location
for a total of ten (10) nights.
Round trip coach airfare for you and your spouse, but not for your children
(arranged through Intuit travel, 1-888-417-5478) or mileage at prevailing IRS
reimbursement of personal auto used, will be provided. Intuit will also provide
for reasonable expenses for lodging, your meals and incidental expenses to be
covered at $50 a day for employee or $75 a day if accompanied by spouse /
partner. The rental of a full size automobile will be arranged by Intuit Travel.
Actual and reasonable childcare expenses for your children while you are on your
home finding trip, not to exceed ten (10) days, will be covered.
Other expenses such as telephone, laundry / dry cleaning, entertainment, are not
reimbursable expenses.
 

               EXECUTIVE   November 2005               

 



--------------------------------------------------------------------------------



 



NEW HOME MORTGAGE
New Home Mortgage
Applying for a mortgage can be a time consuming and frustrating process. To
simplify this process, Intuit has coordinated for certain customer service
benefits with Wells Fargo Bank. This is an optional service that is offered you
to make the relocation process smoother. You may choose a lender outside of this
program.
The benefits of using Wells Fargo Bank, with which Intuit has made special
arrangement, are as follows:

  ¨   Competitive rates for transferring employees     ¨   Pre-approval prior to
your home finding trip     ¨   Prompt mortgage approval and processing
turn-around times     ¨   Reduced documentation requirements     ¨   Credit of
working spouse income

WELLS FARGO BANK
Using this mortgage service can offer many advantages including an expedited
process, credit approval before house hunting, competitive rates and the
availability of a variety of mortgage products and fixed lender fees.
The Wells Fargo Home Mortgage team can be reached at:
1-800-457-4663, Monday through Friday, 5am-9pm PST.
 

               EXECUTIVE   November 2005               

 



--------------------------------------------------------------------------------



 



MOVING YOUR HOUSEHOLD GOODS
HOUSEHOLD GOODS SHIPMENT
PLUS has contracted with Mesa Systems, a United Van Lines Agent, to provide you
with your household goods shipment
You must contact your Personal Move Manager to establish a preliminary schedule
as household goods shipments can take up to three weeks to schedule. A
representative from the moving company will be contacting you to arrange for a
pre-move survey. This person will work with you in all subsequent scheduling of
packing, moving and delivery.
The following expenses and services are covered:

  ¨   Packing, shipping, partial unpacking and one time debris removal of boxes
    ¨   Shipment of up to 2 automobiles, if the move is over 500 miles     ¨  
Storage of household goods for 60 days     ¨   Full Replacement Value Insurance
    ¨   Service charges for disconnecting and reconnecting appliances

The following expenses and services are not covered:

  ¨   Shipment of hazardous materials such as explosives, chemicals, flammable
materials, firearms, garden chemicals.     ¨   Shipment of firewood, lumber or
other building materials.     ¨   Shipment and/or boarding of household pets and
livestock.     ¨   Removal or disassembling or installation of carpeting,
drapery rods, storage sheds or other permanent fixtures.     ¨   Shipment of
snowmobiles, boats, recreational vehicles, satellite dishes and unusually heavy
or cumbersome materials.     ¨   Valuables such as jewelry, currency,
dissertations or publishable papers, and other collectibles or items of
extraordinary value.     ¨   Shipment of plants, food, wine collections or other
perishables.     ¨   Overtime charges. Such charges may be incurred; however,
they will be at your own expense. This includes time for packing and/or delivery
during the evening hours and on the weekends, including all holidays.

This is not a complete list of the exclusions to the Plan. You should discuss
any questions with your Personal Move Manager.
 

               EXECUTIVE   November 2005               

 



--------------------------------------------------------------------------------



 



MOVING YOUR HOUSEHOLD GOODS (Continued)
Be sure to be home or leave a personal representative present during the
packing/loading operation and at time of delivery. Delivery consists of placing
boxes in designated rooms, setting up beds and removing any loose packing
materials. It does not include putting goods away or rearranging furniture. If
you are considering doing some of your own packing, please discuss with your
Personal Move Manager any limitations on their liability for packed by owner
(PBO) items.
Please pay special attention to some important papers you will be asked to sign.
The Bill of Lading authorizes your release of your household goods to the driver
during transit. The Inventory List is the most important factor for any future
damage claim. This list is considered the legal count of your belongings and
also indicates their condition at the time they are released to the driver. It
is important before signing that you make sure that the Inventory form lists
every item in your shipment and that the entries regarding the condition of each
item are correct. You have the right to note any disagreement. When your
shipment is delivered, if an item is missing or damaged, your ability to recover
from the mover for any loss or damage may depend on the notations made.
It is the employee’s responsibility to check off items, as they are unloaded.
Only items found on this inventory list will be recognized in any future claims
settlement. It is the employee’s responsibility to note any damage to your
residence or automobile at time of delivery. You are allowed 100 days from date
of delivery to file a damage claim on your personal household goods. All claims
must be included in one report.
Storage
Every effort should be made to plan for a direct move of household goods to your
final destination. Unloading goods and placing them in temporary storage, for
any period, can double the cost of a move and increase the risk of damage to
your items. Storage costs incurred beyond 60 days will be borne by the employee.
Storage includes the cost of putting goods into storage and one delivery to your
permanent residence. Only one complete delivery will be authorized to your
permanent residence.
 

               EXECUTIVE   November 2005               

 



--------------------------------------------------------------------------------



 



MOVING YOUR HOUSEHOLD GOODS (Continued)
Automobiles
You may ship up to two automobiles via commercial carrier if the move is over
500 miles. Insurance on such vehicles will be provided; however, vehicles that
are shipped are not eligible for mileage reimbursement. If the distance is less
than 500 miles, Intuit will ship one automobile and the second automobile will
be driven. Mileage will be reimbursed based on the current IRS mileage
reimbursement rate.
If autos are shipped, no personal items may be left in the auto, due to
liability reasons. Antique or classic cars, or cars that are not in working
order are the responsibility of the employee. If the employee elects to drive a
motor home to the new location, reasonable in-transit expenses will be
reimbursed, only if the motor home counts as one of the covered two vehicles.
The cost of the shipment of any automobile cannot be more than the NADA blue
book value of the car. Campers and Trailers: Transportation of pull-behind
campers and trailers is not a covered expense.
Pets
Intuit will not pay for the cost of shipping your household pets to the new
location. Your Relocation Allowance should be utilized for this expense,
including the cost of special crates and any required quarantines and boarding
expenses while your goods are in transit. Your Personal Move Manager can put you
in touch with firms that specialize in shipping pets, if you require such a
service.
Insurance
Insurance at full replacement value is provided for your personal property while
in transit. The insurance does not cover accounts, bills, deeds, evidence of
debt, currency, letters of credit, passports, airline or other tickets,
securities, bullion, precious stones, stamp or coin collections and other
collectibles.
You may need to consult with your personal insurance policy representative for
an explanation of coverage for items in transit, as well as coverage for your
vacant property at the former location and/or new location, if applicable.
 

               EXECUTIVE   November 2005               

 



--------------------------------------------------------------------------------



 



EN ROUTE GUIDELINES
Final Travel to New Location
Coach airfare for employee and family must be made fourteen (14) days in advance
through Intuit travel. If driving, the mileage will be reimbursed at the
prevailing IRS reimbursement rate. Automobile maintenance costs will be the
employee’s responsibility. Intuit will provide for reasonable lodging and a meal
per diem at $50/day for employee and $35/day per additional person relocating
with the employee. The employee should maintain all receipts to assist with tax
reporting.
Temporary Living
Upon arrival in the new location, temporary living (if necessary) will be
provided for up to 60 days prior to establishing a permanent residence. PLUS
will arrange for a fully furnished apartment with laundry and cooking
facilities. If the employee has elected to ship both vehicles Intuit will
provide a full size rental automobile for sixty (60) days. Arrangements for the
rental car are to be made through Intuit travel.
Daily living expenses will be the responsibility of the employee.
If a hotel is utilized, Intuit will cover up to seven (7) nights of lodging and
provide a daily meal per diem of $50 for employee and $35/day per additional
person relocating with the employee for up to seven (7) days.
If an employee is traveling on Intuit business during this period, expenses
incurred should be charged in the usual manner and not as a relocation expense.
 

               EXECUTIVE   November 2005               

 



--------------------------------------------------------------------------------



 



MISCELLANEOUS
Relocation Allowance
A lump sum payment of one (1) month annual base salary will be provided. This
amount will be processed on your start or transfer date. This amount will be
subject to tax withholding. Request this allowance through PLUS. This allowance
is provided to cover the myriad of relocation expenses that might be incurred
that are not specifically stated as directly reimbursable by Intuit. Expenses
that might fall under this category are:

  ¨   Shipping of items not covered by the Household Goods Shipment provisions
described above     ¨   Removal or installation of articles not paid under the
moving guideline     ¨   Charges for transportation or boarding of pets     ¨  
Appraisals of antiques or art objects for insurance purposes     ¨   Vehicle
registration     ¨   Cleaning or repairs     ¨   Motor vehicle registration fees
    ¨   Extermination, fumigation     ¨   Removal, installation of window
coverings     ¨   Deposits     ¨   Utility and phone hookups     ¨   Drivers
license

It is the employee’s responsibility to manage these costs so that the allowance
will be sufficient to meet your needs. You may keep any unused portion of these
funds.
Although Intuit does not require receipts, it is important that you keep
receipts of all your expenses to assist you when filing your tax return at
year-end.
Medical Coverage
Special attention should be paid to your medical benefits during this time. The
company’s medical plans may be network-oriented. If your family does not join
you immediately, they may not qualify for full medical benefits because they are
outside the network. It is important that you are informed about the medical
benefits you and your family will receive during the transition to your new
location. Contact Intuit’s HR Shared Services Group to discuss your specific
situation. They can be reached at 1-800-819-1620.
 

               EXECUTIVE   November 2005               

 



--------------------------------------------------------------------------------



 



MISCELLANEOUS (Continued)
Personal Legal Matters
If you are relocating out of your current state, consider how your relocation
could affect your wills and estate planning. It is advisable to review your
estate plan with an estate lawyer familiar with the laws in your new location.
Lease Termination
Rental obligations arising from the cancellation of a lease will be reimbursed
up to a maximum of three month’s rent at the old location and any security
deposit lost due to early termination. The employee is to provide a copy of the
lease and written proof of payment.
Paid Time Off
After your start date paid time away from work will be limited to five days.
Absences must be approved by the employee’s manager and are limited to the
following uses: final move to new location; closing on either sale of old home
or purchase of new home; and packing and loading days for shipment of personal
household goods and unpacking at final destination.
 

               EXECUTIVE   November 2005               

 



--------------------------------------------------------------------------------



 



(INTUIT LOGO) [f14990f1499001.gif]
Relocation Repayment Agreement

1.   I agree to enter into this Relocation Repayment Agreement in consideration
of receiving benefits pursuant to Intuit’s Relocation Policy in connection with
my hire or transfer by Intuit.

2.   I agree that should I resign my employment during my relocation or within
1 year from my hire/transfer date, I shall not be entitled to receive any
further relocation benefits, including reimbursements.

3.   I agree that should I resign my employment within 1 year from my
hire/transfer date, I will reimburse Intuit a pro rata portion of any and all
relocation expenses that were made to me or on my behalf in connection with my
relocation and subsequent move. The proration will be made by subtracting the
number of whole or partial months since my hire/transfer date from twelve,
dividing that total by twelve and then multiplying that result by the pre-tax
amount of all relocation benefits paid to me or made on my behalf.

4.   I agree that Intuit may recover any pro rata portion of relocation benefits
due under Paragraph 3 above, by deducting such amounts from my final paycheck or
from any other payments Intuit would otherwise make to me, as allowed by law,
and I hereby expressly authorize Intuit to make such deductions. In the event
such deductions are insufficient to cover the total refund reimbursement, I
agree to pay Intuit all remaining amounts within 14 days of my resignation.

5.   I agree that that all relocation expenses not submitted to PLUS Relocation
within 1 year of my hire/transfer date are my responsibility, and will not be
reimbursed by Intuit.

6.   I understand that the relocation benefits offered to me pursuant to the
Relocation Policy constitute all the relocation benefits for which I am eligible
to receive. I understand that I have no right to any changes to my relocation
benefits unless those changes are agreed to in writing signed by an authorized
Intuit HR manager. I further agree that nothing in this Relocation Repayment
Agreement is intended to create a contract or a guarantee of employment by
Intuit. I understand and agree that my employment is at will and that Intuit or
I may terminate it at any time.

7.   This is the entire agreement between the Company and me with respect to
relocation repayment and supersedes all prior negotiations and agreements,
whether written or oral, relating to this subject matter.

         
 
       
Employee’s Signature
  Date   Social Security #
 
      Relocation Tax Purposes

                 
Print Name
               
 
 
 
           
 
               
HR Signature
          Date    
 
               

 

               EXECUTIVE   November 2005               

 



--------------------------------------------------------------------------------



 



HOME SALE
Home Marketing Assistance
Selling your current home is one of the most important parts of the relocation
program. As such, Intuit has arranged for Home Marketing Assistance through
PLUS. The Home Marketing Assistance program offers you professional marketing
assistance through your Personal Move Manager in planning and executing a
strategy for successfully selling your home.
Your Personal Move Manager will discuss the details of the program during your
initial call and will arrange to have a qualified real estate associate contact
you for an appointment to visit your home. This appointment is for informational
purposes only to assist you in developing an effective marketing strategy for
your home. You are not obligated to list your home with this particular agent.
Your real estate agent will be asked to prepare a Broker’s Market Analysis
(BMA) which will be utilized by PLUS in preparing a comprehensive marketing
plan. This plan will include suggestions on how to prepare your home for sale,
recommended listing price and anticipated sales price range, information on
comparable listings and recent sales, a designated buyer profile for your
property and creative home sale promotion ideas. You are encouraged to review
this information directly with both your Personal Move Manager and your real
estate agent.
Your Personal Move Manager will monitor the entire listing effort, including a
review of competing homes and an evaluation of recently closed properties, to
ensure that a realistic pricing strategy is in place. In addition, your Personal
Move Manager will coordinate proactive market strategy call sessions with your
selected agent to follow up on buyer and broker feedback, open house events and
showing activity.
During your Home Marketing Assistance period, you must present any and all
offers to your Personal Move Manager for review and approval to be eligible for
the benefits offered under the home sale assistance program.
 

               EXECUTIVE   November 2005               

 



--------------------------------------------------------------------------------



 



HOME SALE (continued)
Disclosure
Disclosure is defined as the duty of the seller to make known or public to a
buyer the condition of the property, particularly any defect that could affect
its value, habitability or desirability. Failure to do so could constitute, at a
minimum, misrepresentation and, more likely, fraud.
It is, therefore, your responsibility as the homeowner to disclose the full
condition of your property to PLUS and any potential buyers. Please be advised
that some states require by law a separate, specific disclosure form for all
property transfers. Additional forms are required by the state of California,
and if appropriate, will be provided to you by your Personal Move Manager. Your
Personal Move Manager will also advise you accordingly if completion of such a
form is required in your departure move location.
Should you generate a sale, all inspections must be disclosed to the buyer. Your
agent, however, should encourage the buyer to have their own inspections
performed at their own expense.
Should you fail to disclose complete and accurate information which is
subsequently discovered, you may be held responsible for all expenses involved
in correcting the defects and any possible litigation as a result of
non-disclosure.
 

               EXECUTIVE   November 2005               

 



--------------------------------------------------------------------------------



 



HOME SALE (Continued)
Selling Your Home
Intuit provides a professionally administered home sale assistance plan through
PLUS, which offers the relocating homeowner several excellent benefits,
including:

  ¨   A resale plan that significantly reduces the tax burden to you and Intuit
    ¨   Selection and management of brokers and other service providers     ¨  
Reduced costs and fewer expense reimbursement requests     ¨   Objective advice
concerning repairs and remodeling prior to offering home for sale     ¨  
Assistance in pricing, resale strategy and negotiations     ¨   Customary home
sale closing costs will be covered by Intuit.

Intuit offers a Home Sale Incentive program that will pay the employee up to 2%
of the home sale price if the home is sold within 60 days of the listing and if
the employee utilizes the Home Sale Assistance program described below. This
incentive will be paid to employee at the time of the equity reimbursement from
PLUS under the Home Sale Assistance program.
Eligibility for Home Sale Assistance
Each home owning employee is responsible for the sale of his or her primary
owned residence, subject to the following guidelines and restrictions:

1.   Definition of Eligible Property. To be eligible for Home Sale Assistance,
the residence must be a single unit (house), or two family residence, town home
or condominium and must be the present principal dwelling of the transferred
employee. Vacant land, mobile homes, boats, cooperatives, single family
dwellings on more than 5 acres, vacation homes, summer cottages, and property
held for investment are not eligible.   2.   Ownership and Title. The home must
be the primary residence of the employee, owned by the employee and/or the
employee’s spouse or significant other on the date the employee is requested in
writing by Intuit to relocate. The employee must be able to deliver clear title
to the property.   3.   Condition and Requirements. The home must meet the
following requirements:

  ¨   The home must be completed, that is, not under construction or undergoing
renovation.     ¨   The home must be a one-or two-family principal residence.
Vacation homes, second homes, mobile homes, vacant land and cooperatives are
excluded from eligibility.     ¨   The home must not contain or be built near
hazardous materials.

 

               EXECUTIVE   November 2005               

 



--------------------------------------------------------------------------------



 



HOME SALE (Continued)
4. Real Estate Agent.The real estate agent selected to list the home for sale
MUST: Be approved by PLUS prior to listing the home, and include an Exclusion
Clause in the listing contract (content of waiver will be provided and approved
by PLUS).
5. Pricing the Home. PLUS will provide the employee with valuation and pricing
information and with repair and improvement advice prior to placing the primary
residence on the market for sale. The employee may list the home for sale at any
price acceptable to him or her provided the price does not exceed 107% of the
average of the BMA. If this occurs, a second BMA will be requested.
6. Accepting Sales Offers. When an offer is received on the home, the employee
must not sign the offer or accept any earnest monies from the buyer or broker.
PLUS will review the terms and conditions of the offer to ensure that it is bona
fide, that the buyer is qualified, and that the terms and net amount of the
offer (calculated according to the provisions of this guideline) are acceptable
to the employee. If these conditions are met, PLUS will extend to the employee a
written contract to purchase the home at an amount and terms equal to the offer.
This is known as a Buyer Value Option Sale. This written offer from PLUS is the
only contract of sale the employee will sign.
7. Buyer Value Option Home Sale. Intuit has provided a PLUS -administered
program as a means of minimizing the tax burden to both Intuit and the employee.
Adherence to all steps of the home sale guideline (i.e., selling the home to
PLUS, and their subsequent sale to the buyer) is required to provide the optimum
tax advantage and protection on costs to sell the home in the old location. An
employee’s failure to conform fully to the guideline requirements of this
section may jeopardize the tax integrity of the program. In the event that an
employee’s actions compromise the tax advantages of the guideline, the employee
will be responsible for the personal income taxes on all reimbursed amounts, and
no tax assistance will be provided from company on resale costs. You should
consult with your tax planner to understand the tax advantages that may be
available through this program.
8. Loan Payoff. The existing financing on the home, if any, will remain in place
at the discretion of PLUS until the sale to the ultimate buyer closes. At
closing of the ultimate sale, the loan will be paid in full.
 

               EXECUTIVE   November 2005               

 



--------------------------------------------------------------------------------



 



9. Financial Responsibilities of Employee. The employee is responsible for:

  ¨   All costs of maintaining the home (mortgage, homeowner’s dues, taxes,
insurance, utilities, and maintenance) until the contract or vacate date,
whichever is later, between PLUS and the employee.     ¨   Required repairs, if
any, under the terms of the contract, plus any other costs agreed to in the
terms of the contract of sale which are not customarily reimbursed or paid by
Intuit under this guideline.     ¨   Any seller concessions or seller-paid
discount points for the buyer     ¨   Any costs associated with “curing” defects
in title.

PLUS will account for these costs in their calculation of the employee’s equity.
The employee will not be required to make any up front payments. Those payments
will be made by PLUS on behalf of the employee, from funds withheld from the
employee’s final equity settlement. All equity payments to the employee will be
made by PLUS.
Financial Responsibilities of PLUS and Intuit. The normal and customary costs to
sell the home will be paid by Intuit through PLUS at closing to the ultimate
buyer. The employee who utilizes the buyer value home sale provisions of this
guideline will not pay specific costs of the sale, which includes:

¨   Standard real estate broker’s commission for the area   ¨   Legal, escrow
fees, and/or attorney’s fees   ¨   Title insurance (if customarily paid by the
seller)   ¨   Reasonable closing expenses customarily paid by the seller, to
include:

  o   Revenue Stamps     o   Recording Fees     o   Mortgage Cancellation fees  
  o   Transfer Taxes     o   Lender required Inspections     o   Application Fee
    o   Mortgage Prepayment Penalties up to a maximum of $5,000

 

               EXECUTIVE   November 2005               

 



--------------------------------------------------------------------------------



 



HOME SALE (Continued)
Unassisted Sale of Existing Primary Residence (Homeowners)
The employee may elect to sell the home unassisted by PLUS, and decline to use
the Buyer Value Option to minimize tax expenses. The unassisted sale of the home
by the employee is not encouraged by Intuit, but in the event it occurs, the
employee will be reimbursed the normal costs to sell the home as specified
above, but will not receive tax protection from Intuit on those reimbursed
amounts and will not be eligible to receive the 2% Home Sale Incentive payment
described above.
 

               EXECUTIVE   November 2005               

 



--------------------------------------------------------------------------------



 



HOME PURCHASE
Home Purchase Assistance
Your Personal Move Manager can refer you to a Realtor who is a member of their
Network Program. These real estate professionals are accustomed to working with
relocating employees and are qualified to assist you with area counseling and
home finding assistance. In addition, use of a preferred Realtor will better
enable your Personal Move Manager to assist you in monitoring your Realtor’s
performance and assist you in getting maximum benefits under these relocation
guidelines.
If you wish to work with a specific agent, you must notify your Personal Move
Manager prior to your Home Finding trip. Your Personal Move Manager will talk
with the agent to confirm that they have the necessary qualifications to assist
you.
Purchasing Closing Costs
There are numerous expenses associated with the closing of a new home. Intuit
will arrange for you to be reimbursed for normal and customary buyer’s expenses,
provided that the new home closing occurs within one (1) year of your initiation
date. Those fees and charges most commonly covered are:
Non-recurring Closing Costs:

  ¨   Title insurance (when applicable)     ¨   Transfer taxes (when applicable)
    ¨   Reasonable attorney fees     ¨   Real estate appraisal     ¨   Credit
report     ¨   Recording fees     ¨   Survey expense (if required)     ¨   Title
search, examination and opinion     ¨   State deed tax     ¨   Inspections
required by lender, such as pest, structural/mechanical, water/well, septic, and
radon, up to a maximum of $500.     ¨   Notary fees

Loan Origination Fees/Discount Points:

      If your agent participates in the Broker Network program, loan origination
fees/discount points will be paid in addition to non-recurring costs, up to a
maximum of 1%. Otherwise, points will not be reimbursed.

 

               EXECUTIVE   November 2005               

 



--------------------------------------------------------------------------------



 



HOME PURCHASE (Continued)
The following costs will not be reimbursed:

  ¨   real estate agent’s commissions     ¨   Property tax, insurance or
interest     ¨   Expenses normally charged to the seller     ¨   Soil Reports
(Geological Surveys)     ¨   Home Warranty Insurance Program     ¨   Private
Mortgage Insurance     ¨   Improvement Assessments by State, City, County taxing
authorities

Reimbursement of these items will be coordinated by PLUS and will be considered
taxable income. Loan origination fees and/or discount points are considered tax
deductible; therefore, a tax gross-up is not required and will not be provided.
However, the remaining non-recurring closing costs will be grossed-up for tax
purposes. By utilizing an Intuit approved lender the reimbursable costs can be
direct billed, unless you are an executive officer covered by the restrictions
of Sarbanes/Oxley Act.
 

               EXECUTIVE   November 2005               

 